DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 05/28/2019, in which, claim(s) 1-20 are pending. Claims 1, 9 and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 05/28/2019 are accepted by The Examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Lynne Wang (Reg. No. 74,876) and Shane K. Jensen (Reg. No. 55,301) on 06/02/2021 and followed up on 06/04/2021. 



Please replace claim 1 with:
1. (Currently amended) A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:
one or more processors; and
one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
render one or more attestation User Interface (UI) elements, the one or more attestation UI elements being based on one or more underlying DID signed attestations that provide information about [[the]] a DID owner from one or more third party entities; 
generate a listing of the one or more attestation UI elements;
receive, from [[a]] the DID owner, physical input into a DID management module; and
in response to receiving the physical input, selecting one or more of the rendered attestation UI elements included in the listing; and
provide the DID owner with access to the one or more rendered attestation UI elements that are selected by [[to]] the DID owner,
wherein the physical input is one of a pressure that is more than a predetermined amount, a pressure that is received for more than a predetermined amount of time, a visual scan, or a fingerprint.

Please cancel claim 2;

Please replace claim 3 with:
3. (Currently amended) The computing system of claim [[2]] 1, wherein the one or more attestation UI elements included in the listing are included based on one or more user preferences.

Please replace claim 4 with:
4. (Currently amended) The computing system of claim [[2]] 1, wherein the one or more attestation UI elements included in the listing are included based on a current location of the DID owner.  

Please replace claim 5 with:
5. (Currently amended) The computing system of claim [[2]] 1, wherein the one or more attestation UI elements included in the listing are included based on a number of times that the DID owner selects the one or more attestation UI elements.



Please cancel claim 6;

Please cancel claim 7;

Please cancel claim 8;

Please replace claim 9 with:
9. (Currently amended) A method for generating attestation User Interface (UI) elements based on signed attestations for use by a DID owner, in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the decentralized network, the method comprising:
a DID owner from one or more third party entities; 
generating a listing of the one or more attestation UI elements;
the DID owner, physical input into a DID management module; 
in response to receiving the physical input, selecting one or more of the rendered attestation UI elements included in the listing; and
providing the DID owner with access to the one or more rendered attestation UI elements that are selected by [[to]] the DID owner,
wherein the physical input is one of a pressure that is more than a predetermined amount, a pressure that is received for more than a predetermined amount of time, a visual scan, or a fingerprint.

Please cancel claim 10;

Please replace claim 11 with:
11. (Currently amended) The method of claim [[10]] 9, wherein the one or more attestation UI elements included in the listing are included based on one or more user preferences.

Please replace claim 12 with:
12. (Currently amended) The method of claim [[10]] 9, wherein the one or more attestation UI elements included in the listing are included based on a current location of the DID owner.  

Please replace claim 13 with:
13. (Currently amended) The method of claim [[10]] 9, wherein the one or more attestation UI elements included in the listing are included based on a number of times that the DID owner selects the one or more attestation UI elements.

Please cancel claim 14;

Please cancel claim 15;

Please cancel claim 16;

Please replace claim 17 with:
17. (Currently amended) 
A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:
one or more processors; and
one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
provide a first UI portion that is configured to receive physical input from a DID owner; 
in response to receiving the physical input, provide a second UI portion that displays a listing of one or more attestation UI elements for selection by the DID owner, the one or more attestation UI elements being based on one or more underlying DID signed attestations that provide information about the DID owner from one or more third party entities; and
provide a third UI portion that displays the one or more attestation UI elements selected by the DID owner,
wherein the physical input is one of a pressure that is more than a predetermined amount, a pressure that is received for more than a predetermined amount of time, a visual scan, or a fingerprint.

Please cancel claim 18;

Please replace claim 19 with:
19. (Currently amended) The computing system of claim 17, wherein the one or more attestation UI elements included in the listing are included based on one or more user preferences.

Please replace claim 20 with:
20. (Currently amended) The computing system of claim 17, wherein the one or more attestation UI elements included in the listing are included based on a current location of the DID owner.  


Allowable Subject Matter
Claims 1, 3-5, 9, 11-13, 17 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1 and 9:
“render one or more attestation User Interface (UI) elements, the one or more attestation UI elements being based on one or more underlying DID signed attestations that provide information about a DID owner from one or more third party entities; 
generate a listing of the one or more attestation UI elements;
in response to receiving the physical input, selecting one or more of the rendered attestation UI elements included in the listing; and
wherein the physical input is one of a pressure that is more than a predetermined amount, a pressure that is received for more than a predetermined amount of time, a visual scan, or a fingerprint.” in combination with other limitations recited as specified in the independent claim(s). 

In claim 17:
“in response to receiving the physical input, provide a second UI portion that displays a listing of one or more attestation UI elements for selection by the DID owner, the one or more attestation UI elements being based on one or more underlying DID signed attestations that provide information about the DID owner from one or more third party entities; and
provide a third UI portion that displays the one or more attestation UI elements selected by the DID owner,
wherein the physical input is one of a pressure that is more than a predetermined amount, a pressure that is received for more than a predetermined amount of time, a visual scan, or a fingerprint.” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Sean Leonard (US 2012/0143967 A1) teaches a provider of assurance services and assurance software provides trust attestations related to messages and may manipulate the user interface used to view these messages.
Oberhauser et al. (US 2019/0222575 A1) teaches performing access control for a first entity using a pointer associated with a second entity to access, from a distributed ledger system, at least one attestation for at least one attribute of the second entity, wherein the at least one attestation is movable between at least two states in the distributed ledger system. 
LaFever et al. (US 2018/0307859 A1) teaches improving both data privacy/anonymity and data value, wherein data related to a data subject can be used and stored, e.g., in a distributed ledger data structure, such as a blockchain, while minimizing re-identification risk by unauthorized parties.
Wu et al. (US 2020/0137064 A1) teaches decentralized identity management where a given node associated with a plurality of nodes registers a decentralized identity for the given node on a decentralized identity blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497